HLD-128 (May 2010)                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 10-1674
                                       ___________

                  REVEREND WESLEY CARROLL AND FAMILY,
                                                    Appellant
                                   v.

   ROBERT V. BARTH, JR., Clerk of Courts, Western District of Pennsylvania; THE
     OFFICE OF THE CLERK OF WESTERN DISTRICT OF PENNSYLVANIA

                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                            (W.D. Pa. Civil No. 09-cv-01465)
                      District Judge: Honorable Arthur J. Schwab
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 28, 2010
           Before: MCKEE, Chief Judge, SCIRICA and WEIS, Circuit Judges
                              Opinion filed: June 8, 2010
                                      _________

                                        OPINION
                                        _________

PER CURIAM.

              Reverend Wesley Carroll, a Pennsylvania state prisoner proceeding pro se,

appeals an order of the United States District Court for the Western District of

Pennsylvania dismissing his petition for a writ of mandamus and an order denying his
motion for reconsideration. We will affirm.

              Carroll is a frequent filer of pro se actions in District Court, and appeals in

this Court. The present appeal concerns a mandamus petition filed in District Court

against the District Court Clerk and Office of the Clerk. Carroll alleged that the Clerk’s

Office is not filing and docketing his submissions.

              A Magistrate Judge recommended that the petition be dismissed because it

was repetitious of an earlier mandamus petition that the District Court had transferred to

this Court and we denied. See In re Carroll, 272 Fed. Appx. 148 (3d Cir. 2008) (per

curiam) (unpublished decision). Alternatively, the Magistrate Judge stated that the

current mandamus petition should be dismissed for the reasons stated in our decision. We

explained that Carroll’s assertions were unsupported and noted that the court docket

reflected a steady stream of submissions by Carroll. The Magistrate Judge further

recommended the dismissal of the mandamus petition as to Carroll’s family, who were

named as petitioners but had not signed the petition. The District Court adopted the

Magistrate Judge’s report and recommendation to dismiss the mandamus petition and

denied Carroll’s motion for reconsideration. This appeal followed.

              Mandamus relief is an extraordinary remedy requiring that a petitioner has

no other adequate means to attain the desired relief and that he show a clear and

indisputable right to the relief sought. DeMasi v. Weiss, 669 F.2d 114, 117 (3d Cir.

1982). No such showing was made here.



                                              2
              As in his earlier mandamus action, Carroll’s claim that the District Court is

not filing and docketing his submissions is unsupported. We also explained in that action

that, to the extent Carroll is dissatisfied with how the District Court treats his

submissions, the manner in which a court disposes of cases on its docket is within its

discretion and Carroll is free to challenge on appeal the effect of the District Court’s

handling of a particular submission on a cause of action. See In re Carroll, 272 Fed.

Appx. at 149 (citing In Re Fine Paper Antitrust Litigation, 685 F.2d 810 (3d Cir. 1982)).

Thus, the District Court properly dismissed the mandamus petition and did not abuse its

discretion in denying Carroll’s subsequent motion for reconsideration.

              Because this appeal does not raise a substantial question, we will summarily

affirm the District Court’s orders.




                                               3